Title: From Thomas Jefferson to St. John de Crèvecoeur, 22 August 1785
From: Jefferson, Thomas
To: Crèvecoeur, Michel Guillaume St. John de



Sir
Paris Aug. 22. 1785.

I have duly received your favor of the 15th. instant as I had before done that of May 18. but had not answered it, supposing you would be on your passage. Mr. Mazzei delivered safely the packet you mention. I should have been happy to have seen you here, but we are not to expect that pleasure it seems till the fall. The derangement of the packet boats will need your aid: and there are doubtless other circumstances here which may be improved by your presence. The loss sustained by your friend the Countess D’Hodetout in the death of her brother, has doubtless been participated by you as by all others of his and her acquaintance. I had become of that number just early enough to take a share in it which I did very sincerely. The confinement of the Cardinal de Rohan in the Bastile has doubtless reached you. The public is not yet possessed of the truth of his story, but from his character and all other circumstances I have little doubt that the final decision must be against him. My daughter is well and thanks you for your  kind enquiries. I hope you found all your family and friends well. I am with great esteem Dr. Sir your most obedient humble servt.,

Th: Jefferson

